Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
13, 2019




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-19-00243-CV


    DIANA GORDON OFFORD, WINTER GORDON, JR. AND JOYCE
                     STEIN, Appellants

                                        V.

            PURPLE MARTIN LAND COMPANY, LLC, Appellee

                     On Appeal from the 268th District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 15-DCV-225272


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed February 21, 2019. On July 25,
2019, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, we dismiss the appeal.

                                  PER CURIAM

Panel Consists of Justices Jewell, Bourliot, and Zimmerer.